County s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 26, 2014

                                       No. 04-13-00725-CV

                                    David Allan EDWARDS,
                                           Appellant

                                                 v.

                                   COUNTY OF ATASCOSA,
                                         Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-02-0185-CVA-A
                           Honorable Thomas F. Lee, Judge Presiding

                                          ORDER
       Appellant David Allan Edwards, an inmate acting pro se and claiming indigence, filed a
notice of appeal in the trial court on October 16, 2013. We ordered Appellant to file (1) a
separate affidavit listing the previous pro se actions he has brought and (2) a certified copy of his
inmate trust account statement. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.004 (West Supp.
2013). On January 8, 2014, Appellant filed his response that satisfied our December 31, 2013
order.
        Appellant asserts he cannot pay the costs of this appeal. We abated this appeal for the
trial court to determine (1) whether Appellant is indigent, see TEX. R. APP. P. 20.1; Higgins v.
Randall County Sheriff’s Office, 257 S.W.3d 684, 688 (Tex. 2008), and if so, (2) whether
Appellant’s appeal is frivolous, see TEX. CIV. PRAC. & REM. CODE ANN. § 14.003 (West 2002).
        On March 10, 2014, the trial court filed a supplemental clerk’s record. It contained, inter
alia, Appellee’s motion and supporting brief for a determination that Appellant’s appeal is
frivolous, and the trial court’s determination that Appellant’s appeal is frivolous.
        On March 20, 2014, Appellant filed an objection to Appellee’s motion for determination
that Appellant’s appeal was frivolous, but asserted the trial court has not provided him with
copies of any filings or motions. We DIRECT the clerk of this court to send Appellant a printed
copy of the supplemental clerk’s record at no cost to Appellant, and to note the date the copy is
mailed to Appellant in this court’s records and in the cover letter accompanying the supplemental
record.
        If Appellant wishes to respond to the trial court’s determination that his appeal is
frivolous, Appellant must submit his response on frivolousness only in writing to this court
within TWENTY DAYS of the date this court mailed the supplemental clerk’s record to
Appellant.
       If Appellee wishes to reply to Appellant’s response, Appellee must submit its written
reply on frivolousness only within TWENTY DAYS of the date Appellant files his response.
       After the court receives any timely response or reply, this court will determine whether
Appellant’s claims are frivolous. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.003(b). If this
court determines the appeal is frivolous, we will dismiss the appeal. See id. § 14.003(a).
Otherwise, the appeal will proceed.
       All other appellate deadlines remain SUSPENDED pending further order of this court.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court